t c memo united_states tax_court patricia milligan petitioner v commissioner of internal revenue respondent docket no filed date patricia milligan pro_se luanne s dimauro for respondent memorandum opinion marvel judge this is an action for the recovery_of administrative costs under sec_7430 the sole issue for decision is whether the position of unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect during the relevant period and all rule references are to the tax_court rules_of_practice and procedure some monetary amounts have been rounded to the nearest dollar the united_states in the administrative_proceeding was substantially justified under sec_7430 and background this case was submitted fully stipulated under rule the stipulation of facts and the accompanying exhibits are incorporated herein by this reference petitioner resided in new york when she petitioned this court on the basis of information reported to it by a third party the internal_revenue_service irs issued a cp notice to petitioner for on date petitioner signed the response to the cp notice and respondent subsequently assessed additional federal_income_tax of dollar_figure a penalty of dollar_figure and interest of dollar_figure for petitioner paid the assessed tax penalty and interest in full and filed a timely claim_for_refund on date the irs service_center in holtsville new york issued a letter 105c claim disallowance letter to petitioner denying the claim_for_refund the letter 105c stated your claim is frivolous and has no legal basis federal courts consistently rule against these arguments petitioner requested a conference with the irs appeals_office the irs service_center filed petitioner’s conference request instead of sending it to the appeals_office in date after the taxpayer_advocate_service intervened the appeal was finally assigned to an appeals officer in a notice of decision dated date the irs appeals_office determined that petitioner was entitled to a federal_income_tax refund of dollar_figure and penalty abatement in full petitioner timely filed a claim for the recovery_of administrative costs of dollar_figure with the irs appeals_office the irs appeals_office denied the claim because the irs did not take a position contrary to the position of petitioner in the administrative_proceeding petitioner filed a petition and an amended petition in her amended petition petitioner claims administrative costs of dollar_figure discussion sec_7430 permits a taxpayer to recover reasonable_administrative_costs incurred in an administrative_proceeding in connection with the determination collection_or_refund_of_any_tax interest or penalty sec_7430 defines reasonable_administrative_costs to be any administrative fees or similar charges imposed by the irs as well as certain expenses costs and fees incurred on or after the earliest of the following the date on which the the difference between the refund claim amount and the amount allowed by the irs appeals_office relates to certain dividends that were inadvertently included in petitioner’s claim_for_refund taxpayer receives from the irs appeals_office a notice of decision the date of the notice_of_deficiency or the date on which the irs mails a first letter of proposed deficiency giving the taxpayer a right to protest the proposed deficiency to the irs appeals_office commonly referred to as a 30-day_letter an award of administrative costs may be made where the taxpayer is the prevailing_party the taxpayer did not unreasonably protract the administrative proceedings the amount of costs requested is reasonable and a notice of decision is the final written document mailed or delivered to the taxpayer that is signed by an individual in the office of appeals who has been delegated the authority to settle the dispute on behalf of the commissioner and states or indicates that the notice is the final_determination of the entire case a notice of claim disallowance issued by the office of appeals is a notice of the decision of the irs office of appeals sec_301_7430-3 proced admin regs a notice_of_deficiency is a notice described in sec_6212 sec_301_7430-3 proced admin regs in proposed_regulations the secretary has taken the position that a first letter of proposed deficiency giving the taxpayer a right to protest the proposed deficiency to the irs appeals_office is generally the first letter issued to the taxpayer that describes the proposed adjustments and advises the taxpayer of the opportunity to contact the office of appeals it also may be a claim disallowance or the first letter of determination that allows the taxpayer an opportunity for administrative review in the office of appeals sec_301_7430-3 proposed proced admin regs fed reg date all administrative remedies available to the taxpayer have been exhausted see sec_7430 b c purciello v commissioner tcmemo_2014_50 at petitioner has the burden of establishing that she satisfied each requirement of sec_7430 see rule e to be a prevailing_party a taxpayer must substantially prevail with respect to the amount in controversy or the most significant issue or set of issues presented see sec_7430 and meet the timing and net_worth requirements of the first sentence of u s c sec d b see sec_7430 however a taxpayer will not be treated as the prevailing_party if the commissioner establishes that the position_of_the_united_states was substantially justified see sec_7430 rule e sec_7430 provides that for purposes of sec_7430 the position_of_the_united_states in an administrative_proceeding is the position that the irs takes as of the earlier of i the date of the receipt by the taxpayer of a notice of decision of the irs appeals_office or ii the date of a notice_of_deficiency see also fla country clubs inc v commissioner 122_tc_73 holding that the united_states does not take a position within the meaning of sec_7430 by issuing a 30-day_letter aff’d 404_f3d_1291 11th cir respondent concedes that petitioner substantially prevailed with respect to the amount in controversy and the most significant issue presented in the administrative_proceeding see sec_7430 meets the net_worth requirements see sec_7430 exhausted any administrative remedies available to her see sec_7430 and did not unreasonably protract the administrative_proceeding see sec_7430 however respondent contends that the position_of_the_united_states was substantially justified because the irs appeals_office conceded the case we agree with respondent the cp notice and the letter 105c that respondent issued to petitioner are neither notices of deficiency nor notices of decision of the irs appeals_office see sec_301_7430-3 and proced admin regs when the irs appeals_office finally took a position with respect to petitioner’s refund claim it allowed that claim the position_of_the_united_states in this case was therefore substantially justified see sec_7430 fla country clubs inc v commissioner t c pincite accordingly although we recognize that some of respondent’s administrative actions unjustifiably caused petitioner to incur some cost and stress sec_7430 does not permit her to recover any administrative costs we have considered the parties’ remaining arguments and to the extent not discussed above conclude those arguments are irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent because we conclude that petitioner is not entitled to recover any administrative costs we do not address respondent’s alternative contention that petitioner failed to substantiate the additional administrative costs that she claimed in her amended petition
